Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 1 of 28 PageID #:29272




                           EXHIBIT 25
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 2 of 28 PageID #:29273




          uidance for Industry
    Extended Release Oral Dosage Forms:
    Development, Evaluation, and
    Application of In Vitro/In Vivo
    Correlations




            ..... ...................

                                                     ... ......... .

           ::• --:-•••••• ••• ......    : •     :

                                 .            .. .




                                                                         U.S. Department of Health and Human Services
                                                                                         Food and Drug Administration
                                                                       Center for Drug Evaluation and Research (CDER)
                                                                                                       September 1997
                                                                                                                 BP 2

                                                                                                           DEFENDANT EXHInIT


                                                                                                              DTX-438
                                                                                                            D. N.J. C.A. No. 09-cv-831


                                                                                                             I PXL085541


                                                                                                               ENDO-OPANA-000251919
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 3 of 28 PageID #:29274




  Guidance for Industry
 Extended Release Oral Dosage Forms:
 Development, Evaluation, and
 Application of In Vitro/In Vivo
 Correlations



                           Additional copies are available from:

                         Office of Training and Communications
                        Division of Communications Management
                        The Drug Information Branch, HFD-210
                                    5600 Fishers Lane
                                  Rockville, 1\4D 20857

                                     (Tel) 301-827-4573
                  (Internet) http:,411,14'Ida.gov/cder/guidance/index.htm




                                          U.S. Department of Health and Human Services
                                                          Food and Drug Administration
                                        Center for Drug Evaluation and Research (CDER)
                                                                        September 1997
                                                                                   BP 2




                                                                               IPXL085542

                                                                              ENDO-OPANA-000251920
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 4 of 28 PageID #:29275




                                  Table of Contents

 I.     INTRODUCTION                                                               1

 II.    BACKGROUND                                                                 1

 III.   CATEGORIES OF IN VITRO/IN VIVO CORRELATIONS                                3

             A.    Level A                                                         3
             B.    Level B                                                         3
             C.    Level C                                                         4
             D.    Multiple Level C                                                4

 IV.    GENERAL CONSIDERATIONS                                                      4

 V.     DEVELOPMENT AND EVALUATION OF A LEVEL A IN VITRO/IN VIVO
        CORRELATION                                                                 5

             A.    Developing the Correlation                                       5
             B.    Evaluating the Predictability of a Level A Correlation           6

 VI.    DEVELOPMENT AND EVALUATION OF A LEVEL C IN VITRO/IN VIVO
        CORRELATION                                                                10

 VII.   APPLICATIONS OF AN IVIVC                                                   11

             A.    Biowaivers for Changes in the Manufacturing of a Drug Product   11
             B.    Setting Dissolution Specifications                              16

 REFERENCES                                                                        20

 DEFINITION OF TERMS                                                               21




                                                                             IPXL085543

                                                                            ENDO-OPANA-000251921
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 5 of 28 PageID #:29276




                                 GUIDANCE FOR INDUSTRY'

                         Extended Release Oral Dosage Forms:
                       Development, Evaluation, And Application
                           Of In Vitro/In Vivo Correlations

 I.       INTRODUCTION

 This guidance provides recommendations to pharmaceutical sponsors who intend to develop
 documentation in support of an in vitro/in vivo correlation (IVIVC) for an oral extended release
 (ER) drug product for submission in a new drug application (NDA), abbreviated new drug
 application (ANDA), or antibiotic drug application (AADA). The guidance presents a
 comprehensive perspective on (1) methods of developing an IVIVC and evaluating its
 predictability; (2) using an IVIVC to set dissolution specifications; and (3) applying an IVIVC as
 a surrogate for in vivo bioequivalence when it is necessary to document bioequivalence during the
 initial approval process or because of certain pre- or postapproval changes (e.g., formulation,
 equipment, process, and manufacturing site changes).


 II.      BACKGROUND

 The concept of IVIVC, particularly for ER drug products, has been extensively discussed by
 pharmaceutical scientists. The ability to predict, accurately and precisely, expected bioavailability
 characteristics for an ER product from dissolution profile characteristics is a long sought after
 goal. Several workshops and publications have provided information in support of this goal.
 These are discussed briefly as follows:

 •        A report from a 1987 ASCPT/DIA/APS/FDA-sponsored workshop entitled Report of the
          Workshop on CR Dosage Forms: Issues and Controversies (1987) indicated that the state
          of science and technology at that time did not permit consistently meaningful IVIVC for
          ER dosage forms and encouraged IVIVC as a future objective. Dissolution testing was
          considered useful only for process control, stability, minor formulation changes, and
          manufacturing site changes.




          1
            This guidance has been prepared by the Extended Release Dissolution Working Group of the
 Biopharmaceutics Coordinating Committee (BCC) in the Center for Drug Evaluation and Research (CDER) at the Food
 and Dnig Administration (FDA). This guidance represents the Agency's current thinking on in vitro/in vivo correlations
 for extended release oral dosage forms. It does not create or confer any rights for or on any person and does not operate
 to bind FDA or the public. An alternative approach may be used if such approach satisfies the applicable statute,
 regulations, or both.




                                                                                                               IPXL085544

                                                                                                              ENDO-OPANA-000251922
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 6 of 28 PageID #:29277



 •      A USP PF Stimuli Article in July 1988 established the classification of IVIVC into Levels
        A, B and C, which are currently in use.

 •      A report from a 1990 ASCPT/DIA/APS/FDA-sponsored workshop entitled In vitro/In
        vivo Testing and Correlation for Oral Controlled/Modified Release Dosage Forms
        (1990) concluded that, while the science and technology may not always permit
        meaningful IVIVC, the development of an IVIVC was an important objective on a
        product-by-product basis. Procedures for development, evaluation, and application of an
        IVIVC were described. Validation of dissolution specifications by a bioequivalence study
        involving two batches of product with dissolution profiles at the upper and lower
        dissolution specifications was suggested.

 •      USP Chapter 1088 similarly describes techniques appropriate for Level A, B, and C
        correlations and methods for establishing dissolution specifications.

 •      Further information related to IVIVCs was developed in a USP/AAPS/FDA-sponsored
        workshop, which resulted in a report entitled Workshop II Report: Scale-up of Oral
        Extended Release Dosage Forms (1993). This report identified the objectives of an
        IVIVC to be the use of dissolution as a surrogate for bioequivalency testing, as well as an
        aid in setting dissolution specifications. The report concluded that dissolution may be
        used as a sensitive, reliable, and reproducible surrogate for bioequivalence testing. The
        report gave support to the concepts of USP Chapter 1088 and further found that an
        IVIVC may be useful for changes other than minor changes in formulation, equipment,
        process, manufacturing site, and batch size.

 These reports document increasing confidence in IVIVC to estimate the in vivo bioavailability
 characteristics for an ER drug product. In this regard, increased IVIVC activity in NDA
 submissions has been apparent. Still, the complete process of developing an IVIVC with high
 quality and predictability and identifying specific applications for such correlations has not been
 well defined.

 As part of the process of developing this guidance, the Agency conducted several surveys of
 NDA submissions for ER drug products to find out the number of times that IVIVCs were
 developed. The first survey included NDA submissions from 1982-1992 and found 9 IVIVCs in
 60 submissions. A more recent survey included NDA submissions from October 1994 to October
 1995 and found 9 IVIVCs in 12 submissions.

 This guidance is based on these prior deliberations and publications as well as on current
 understanding at the FDA and elsewhere on approaches to developing reliable and useful IVIVCs.
 This guidance describes the levels of correlations that can be established with varying degrees of
 usefulness, important considerations for in vivo and in vitro experimentation, evaluation of the
 correlation by focusing on the critical feature of predictability, and practical applications that can
 be achieved using the IVIVC. With the availability of this guidance, sponsors are encouraged to


                                                   2




                                                                                             IPXL085545

                                                                                             ENDO-OPANA-000251923
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 7 of 28 PageID #:29278




 develop IVIVCs for ER products in the expectation that the information will be useful in
 establishing dissolution specifications and will permit certain formulation and manufacturing
 changes without an in vivo bioequivalence study.


 III.    CATEGORIES OF IN VITRO/IN VIVO CORRELATIONS

         A.       Level A

         A Level A correlation' is usually estimated by a two-stage procedure: deconvolution
         followed by comparison of the fraction of drug absorbed to the fraction of drug dissolved.
         A correlation of this type is generally linear and represents a point-to-point relationship
         between in vitro dissolution and the in vivo input rate (e.g., the in vivo dissolution of the
         drug from the dosage form). In a linear correlation, the in vitro dissolution and in vivo
         input curves may be directly superimposable or may be made to be superimposable by the
         use of a scaling factor. Nonlinear correlations, while uncommon, may also be appropriate.

         Alternative approaches to developing a Level A IVIVC are possible. One alternative is
         based on a convolution procedure that models the relationship between in vitro dissolution
         and plasma concentration in a single step. Plasma concentrations predicted from the
         model and those observed are compared directly. For these methods, a reference
         treatment is desirable, but the lack of one does not preclude the ability to develop an
         IVIVC.

         Whatever the method used to establish a Level A TVIVC, the model should predict the
         entire in vivo time course from the in vitro data. In this context, the model refers to the
         relationship between in vitro dissolution of an ER dosage form and an in vivo response
         such as plasma drug concentration or amount of drug absorbed.

         B.       Level B

         A Level B IVIVC uses the principles of statistical moment analysis. The mean in vitro
         dissolution time is compared either to the mean residence time or to the mean in vivo
         dissolution time. A Level B correlation, like a Level A, uses all of the in vitro and in vivo
         data, but is not considered to be a point-to-point correlation. A Level B correlation does
         not uniquely reflect the actual in vivo plasma level curve, because a number of different in
         vivo curves will produce similar mean residence time values.




         2
           Level A correlations are the most common type of correlation developed in NDAs submitted to the FDA.
 Level B correlations are rarely seen in NDAs; multiple Level C correlations are seen infrequently.

                                                         3




                                                                                                         IPXL085546

                                                                                                        ENDO-OPANA-000251924
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 8 of 28 PageID #:29279




        C.     Level C

        A Level C IVIVC establishes a single point relationship between a dissolution parameter,
        for example, t500,,„ percent dissolved in 4 hours and a pharmacokinetic parameter (e g ,
        AUC, Cmax, Tnia„). A Level C correlation does not reflect the complete shape of the plasma
        concentration time curve, which is the critical factor that defines the performance of ER
        products.

        D.     Multiple Level C

        A multiple Level C correlation relates one or several pharmacokinetic parameters of
        interest to the amount of drug dissolved at several time points of the dissolution profile.


 IV.    GENERAL CONSIDERATIONS:

 The following general statements apply in the development of an IVIVC in an NDA or
 ANDA/AADA:

 •      Human data should be supplied for regulatory consideration of an IVIVC.

 •      Bioavailability studies for IVIVC development should be performed with enough subjects
        to characterize adequately the performance of the drug product under study. In prior
        acceptable data sets, the number of subjects has ranged from 6 to 36. Although crossover
        studies are preferred, parallel studies or cross-study analyses may be acceptable. The
        latter may involve normalization with a common reference treatment. The reference
        product in developing an IVIVC may be an intravenous solution, an aqueous oral solution,
        or an immediate release product.

 •      IVIVCs are usually developed in the fasted state. When a drug is not tolerated in the
        fasted state, studies may be conducted in the fed state.

 •      Any in vitro dissolution method may be used to obtain the dissolution characteristics of
        the ER dosage form. The same system should be used for all formulations tested.

 •      The preferred dissolution apparatus is USP apparatus I (basket) or II (paddle), used at
        compendially recognized rotation speeds (e.g., 100 rpm for the basket and 50-75 rpm for
        the paddle). In other cases, the dissolution properties of some ER formulations may be
        determined with USP apparatus III (reciprocating cylinder) or IV (flow through cell).

        Appropriate review staff in CDER should be consulted before using any other type of
        apparatus.



                                                  4




                                                                                            IPXL085547

                                                                                            ENDO-OPANA-000251925
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 9 of 28 PageID #:29280



 •     An aqueous medium, either water or a buffered solution preferably not exceeding pH 6.8,
       is recommended as the initial medium for development of an IVIVC. Sufficient data
       should be submitted to justify pH greater than 6.8. For poorly soluble drugs, addition of
       surfactant (e.g., 1% sodium lauryl sulfate) may be appropriate. In general, nonaqueous and
       hydroalcoholic systems are discouraged unless all attempts with aqueous media are
       unsuccessful. Appropriate review staff in CDER should be consulted before using any
       other media.

 •     The dissolution profiles of at least 12 individual dosage units from each lot should be
       determined. A suitable distribution of sampling points should be selected to define
       adequately the profiles. The coefficient of variation (CV) for mean dissolution profiles of a
       single batch should be less than 10%.

 •     A Level A IVIVC is considered to be the most informative and is recommended, if
       possible.

 •     Multiple Level C correlations can be as useful as Level A correlations. However, if a
       multiple Level C correlation is possible, then a Level A correlation is also likely and is
       preferred.

 •     Level C correlations can be useful in the early stages of formulation development when
       pilot formulations are being selected.

 •     Level B correlations are least useful for regulatory purposes.

 •     Rank order correlations are qualitative and are not considered useful for regulatory
       purposes.


 V.    DEVELOPMENT AND EVALUATION OF A LEVEL A IN VITRO/IN VIVO
       CORRELATION

       A.      Developing the Correlation

       The most commonly seen process for developing a Level A IVIVC is to (1) develop
       formulations with different release rates, such as slow, medium, fast, or a single release
       rate if dissolution is condition independent; (2) obtain in vitro dissolution profiles and in
       vivo plasma concentration profiles for these formulations; (3) estimate the in vivo
       absorption or dissolution time course using an appropriate deconvolution technique for
       each formulation and subject (e.g., Wagner-Nelson, numerical deconvolution). These three
       steps establish the IVIVC model. Alternative approaches to developing Level A IVIVCs
       are possible. Further general information follows:



                                                  5




                                                                                            IPXL085548

                                                                                           ENDO-OPANA-000251926
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 10 of 28 PageID #:29281




        •      The IVIVC relationship should be demonstrated consistently with two or more
               formulations with different release rates to result in corresponding differences in
               absorption profiles. Although an IVIVC can be defined with a minimum of two
               formulations with different release rates, three or more formulations with different
               release rates are recommended. Exceptions to this approach (i.e., use of only one
               formulation) may be considered for formulations for which in vitro dissolution is
               independent of the dissolution test conditions (e.g., medium, agitation, pH).

        •       Ideally, formulations should be compared in a single study with a crossover design.

        •      If one or more of the formulations (highest or lowest release rate formulations)
               does not show the same relationship between in vitro dissolution and in vivo
               performance compared with the other formulations, the correlation may still be
               used within the range of release rates encompassed by the remaining formulations.

        •      The in vitro dissolution methodology should adequately discriminate among
               formulations. Dissolution testing can be carried out during the formulation
               screening stage using several methods. Once a discriminating system is developed,
               dissolution conditions should be the same for all formulations tested in the
               biostudy for development of the correlation and should be fixed before further
               steps towards correlation evaluation are undertaken.

        •      During the early stages of correlation development, dissolution conditions may be
               altered to attempt to develop a 1-to-1 correlation between the in vitro dissolution
               profile and the in vivo dissolution profile.

        •      Time scaling may be used as long as the time scaling factor is the same for all
               formulations. Different time scales for each formulation indicate absence of an
               IVIVC.

        B.      Evaluating the Predictability of a Level A Correlation

        An IVIVC should be evaluated to demonstrate that predictability of in vivo performance
        of a drug product from its in vitro dissolution characteristics is maintained over a range of
        in vitro dissolution release rates and manufacturing changes. Since the objective of
        developing an IVIVC is to establish a predictive mathematical model describing the
        relationship between an in vitro property and a relevant in vivo response, the proposed
        evaluation approaches focus on the estimation of predictive performance or, conversely,
        prediction error. Depending on the intended application of an IVIVC and the therapeutic
        index of the drug, evaluation of prediction error internally and/or externally may be
        appropriate. Evaluation of internal predictability is based on the initial data used to define
        the IVIVC model. Evaluation of external predictability is based on additional test data




                                                                                             IPXL085549

                                                                                            ENDO-OPANA-000251927
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 11 of 28 PageID #:29282




        sets. Application of one or more of these procedures to the IVIVC modeling process
        constitutes evaluation of predictability.

        An important concept is that the less data available for initial IVIVC development and
        evaluation of predictability, the more additional data may be needed to define completely
        the IVIVC's predictability. Some combination of three or more formulations with
        different release rates is considered optimal.

        Another significant factor is the range of release rates studied. The release rates, as
        measured by percent dissolved, for each formulation studied, should differ adequately
        (e.g., by 10%). This should result in in vivo profiles that show a comparable difference, for
        example, a 10% difference in the pharmacokinetic parameters of interest (Cmax or AUC)
        between each formulation.

        Methodology for the evaluation of IVIVC predictability is an active area of investigation
        and a variety of methods are possible and potentially acceptable. A correlation should
        predict in vivo performance accurately and consistently. Once this relationship has been
        achieved, in vitro dissolution can be used confidently as a surrogate for in vivo
        bioequivalence of ER drug products in the situations described below.

        1.     Experimental Data Considerations

               a.      Dosage Form Properties: Dependence of In Vitro Release on
                       Experimental Conditions

               Condition independent dissolution: If in vitro dissolution is shown to be
               independent of dissolution conditions (e.g., pH and agitation) and if the in vitro
               dissolution profile is shown to be equal to the in vivo absorption or in vivo
               dissolution profile, then the results for a single formulation (one release rate) may
               be sufficient. Evaluation of data for this formulation and evaluation of additional
               test data sets, as appropriate, for the purpose of estimation of internal and/or
               external predictability are recommended.

               Condition dependent dissolution: In all other instances where an IVIVC model is
               presented, results from a single formulation (one release rate) should be considered
               insufficient. To estimate internal and/or external predictability, evaluation of data
               from two or more formulations with different release rates is recommended.

               b.      Internal and External Predictability

               Two distinct aspects of predictability can be considered. However, both aspects
               are not recommended in all instances.



                                                  7




                                                                                            IPXL085550

                                                                                           ENDO-OPANA-000251928
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 12 of 28 PageID #:29283




              Estimation of prediction error internally: The first aspect relates to evaluating
              how well the model describes the data used to define the IVIVC and is appropriate
              in all instances.

              If formulations with three or more release rates are used to develop the IVIVC
              model, no further evaluation beyond this initial estimation of prediction error may
              be necessary for non-narrow therapeutic index drugs (Category 2 a and b
              applications, see page 12). However, depending on the results of this internal
              prediction error calculation, determination of prediction error externally may be
              appropriate.

              If only two formulations with different release rates are used, the application of the
              IVIVC is further limited to Category 2a applications (see page 12). In this
              circumstance, determination of prediction error externally is recommended for
              complete evaluation and subsequent full application of the IVIVC.

              Estimation of prediction error externally: The second aspect relates to how well
              the model predicts data when one or more additional test data sets are used that
              differ from those used to define the correlation. This is appropriate in some
              situations, particularly when only two formulations with different release rates are
              used to develop the IVIVC model, when calculation of prediction error internally
              is inconclusive, or when a narrow therapeutic index drug is studied.

              The additional test data sets used for external prediction error calculation may
              have several differing characteristics compared to the data sets used in IVIVC
              development. Although formulations with different release rates provide the
              optimal test of an IVIVC's predictability, a formulation need not be prepared solely
              for this purpose. In the absence of such a formulation, data from other types of
              formulations may be considered. In each case, bioavailability data should be
              available for the data set under consideration.

              The following represent, in decreasing order of preference, formulations that may
              be used to estimate prediction error externally:

              •      A formulation with a different release rate than those used in IVIVC
                     development. The release rate of the test formulation may be either within
                     or outside the range used to define the IVIVC relationship.

              •      A formulation with the same or similar release rate, but involving some
                     change in manufacture of this batch (e.g., composition, process, equipment,
                     manufacturing site).




                                                8




                                                                                           IPXL085551

                                                                                          ENDO-OPANA-000251929
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 13 of 28 PageID #:29284




              •      A formulation with the same or similar release rate obtained from another
                     batch/lot with no changes in manufacturing.

              c.     Pharmacologic Properties of the Drug (Therapeutic Index)

              Narrow therapeutic index drugs: If an IVIVC model is to be used in estimating
              the in vivo performance of formulations of narrow therapeutic index drugs, the
              model's predictability should be tested further with a data set that differs from
              those data sets used to define the correlation. In other words, the external
              predictability of the correlation should be evaluated.

              Non-narrow therapeutic index drugs: If an IVIVC model is to be used in
              estimating the in vivo performance of formulations of non-narrow therapeutic
              index drugs, testing the model's predictability with a data set that differs from
              those data sets used to define the correlation may be desirable, but is not
              considered as important as for a narrow therapeutic index drug.

              Note — If the classification of a drug as a narrow therapeutic index drug is
              uncertain, appropriate review staff in CDER should be consulted.

        2.    Methods for Evaluation of Predictability

              The objective of IVIVC evaluation is to estimate the magnitude of the error in
              predicting the in vivo bioavailability results from in vitro dissolution data. This
              objective should guide the choice and interpretation of evaluation methods. Any
              appropriate approach related to this objective may be used for evaluation of
              predictability.

              Internal predictability: All IVIVCs should be studied regarding internal
              predictability. One recommended approach involves the use of the IVIVC model
              to predict each formulation's plasma concentration profile (or Cmax and/or AUC for
              a multiple Level C IVIVC) from each respective formulation's dissolution data.
              This is performed for each formulation used to develop the IVIVC model. The
              predicted bioavailability is then compared to the observed bioavailability for each
              formulation and a determination of prediction error is made.

              Criteria

              •      Average absolute percent prediction error (% PE) of 10% or less for C,„a.,,
                     and AUC establishes the predictability of the IVIVC. In addition, the %
                     PE for each formulation should not exceed 15%.




                                                9




                                                                                           IPXL085552

                                                                                          ENDO-OPANA-000251930
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 14 of 28 PageID #:29285




                 •       If these criteria are not met, that is, if the internal predictability of the
                         IVIVC is inconclusive, evaluation of external predictability of the IVIVC
                         should be performed as a final determination of the ability of the IVIVC to
                         be used as a surrogate for bioequivalence.

                 External predictability: Most important when using an IVIVC as a surrogate for
                 bioequivalence is confidence that the IVIVC can predict in vivo performance of
                 subsequent lots of the drug product. Therefore, it may be important to establish
                 the external predictability of the IVIVC. This involves using the IVIVC to predict
                 the in vivo performance for a formulation with known bioavailability that was not
                 used in developing the IVIVC model.

                 Criteria

                 •       % PE of 10% or less for Cnia„ and AUC establishes the external
                         predictability of an IVIVC.

                 •       % PE between 10 - 20% indicates inconclusive predictability and the need
                         for further study using additional data sets. Results of estimation of PE
                         from all such data sets should be evaluated for consistency of predictability.

                 •       % PE greater than 20% generally indicates inadequate predictability, unless
                         otherwise justified.

                         With the exception of narrow therapeutic index drugs, the external
                         predictability step in the IVIVC evaluation process may be omitted if the
                         evaluation of internal predictability indicates acceptable % PE. However,
                         when the evaluation of internal predictability is inconclusive, evaluation of
                         external predictability is recommended.


  VI.    DEVELOPMENT AND EVALUATION OF A LEVEL C IN VITRO/IN VIVO
         CORRELATION

  A single point Level C correlation allows a dissolution specification to be set at the specified time
  point. While the information may be useful in formulation development, waiver of an in vivo
  bioequivalence study (biowaiver) is generally not possible if only a single point correlation is
  available. A multiple point Level C correlation may be used to justify a biowaiver, provided that
  the correlation has been established over the entire dissolution profile with one or more
  pharmacokinetic parameters of interest. This could be achieved by correlating the amount
  dissolved at various time points with Cma„, AUC, or any other suitable parameter. A relationship
  should be demonstrated at each time point with the same parameter such that the effect on the in
  vivo performance of any change in dissolution can be assessed. If such a multiple Level C


                                                   10




                                                                                              IPXL085553

                                                                                             ENDO-OPANA-000251931
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 15 of 28 PageID #:29286




  correlation is achievable, then the development of a Level A correlation is likely. A multiple Level
  C correlation should be based on at least three dissolution time points covering the early, middle,
  and late stages of the dissolution profile. The recommendations for assessing the predictability of
  Level C correlations will depend on the type of application for which the correlation is to be used.
  These methods and criteria are the same as those for a Level A correlation (see Section V B2).


  VII.   APPLICATIONS OF AN IVIVC

  In vitro dissolution testing is important for (1) providing process control and quality assurance;
  (2) determining stable release characteristics of the product over time; and (3) facilitating certain
  regulatory determinations (e.g., absence of effect of minor formulation changes or of change in
  manufacturing site on performance). In certain cases, especially for ER formulations, the
  dissolution test can serve not only as a quality control for the manufacturing process but also as
  an indicator of how the formulation will perform in vivo. Thus, a main objective of developing
  and evaluating an IVIVC is to establish the dissolution test as a surrogate for human
  bioequivalence studies, which may reduce the number of bioequivalence studies performed during
  the initial approval process as well as with certain scale-up and postapproval changes. However,
  for the applications outlined below, the adequacy of the in vitro dissolution method to act as a
  surrogate for in vivo testing should be shown through an IVIVC for which predictability has been
  established.

         A.      Biowaivers for Changes in the Manufacturing of a Drug Product

                 1.      Category 1: Biowaivers Without an IVIVC

                 For formulations consisting of beads in capsules, with the only difference between
                 strengths being the number of beads, approval of lower strengths without an
                 IVIVC is possible, provided bioavailability data are available for the highest
                 strength.

                 Where the guidance for industry SUPAC-MR: Modified Release Solid Oral
                 Dosage Forms; Scale-Up and Postapproval changes: Chemistry, Manufacturing,
                 and Controls, In Vitro Dissolution Testing, and In Vivo Bioequivalence
                 Documentation recommends a biostudy, biowaivers for the same changes made on
                 lower strengths are possible without an IVIVC if (1) all strengths are
                 compositionally proportional or qualitatively the same, (2) in vitro dissolution
                 profiles of all strengths are similar, (3) all strengths have the same release
                 mechanism, (4) bioequivalence has been demonstrated on the highest strength
                 (comparing changed and unchanged drug product), and (5) dose proportionality
                 has been demonstrated for this ER drug product. In the last circumstance (5),
                 documentation of dose proportionality may not be necessary if bioequivalence has
                 been demonstrated on the highest and lowest strengths of the drug product,


                                                   11




                                                                                              IPXL085554

                                                                                             ENDO-OPANA-000251932
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 16 of 28 PageID #:29287




              comparing changed and unchanged drug product for both strengths, as
              recommended in SUPAC-MR.

              For the above situations, waivers can be granted without an IVIVC if dissolution
              data are submitted in the application/compendial medium and in three other media
              (e.g., water, 0.1N HCI, and USP buffer at pH 6.8, comparing the drug product
              after the change to the drug product before the change).

              Biowaivers, as defined in SUPAC-MR, that do not necessitate either
              bioequivalence testing or an IVIVC will likely be granted in preapproval situations
              for both narrow and non-narrow therapeutic index ER drug products if dissolution
              data, as described in SUPAC-MR, are submitted.

              Comparison of dissolution profiles: Dissolution profiles can be compared using
              model independent or model dependent methods. A model independent approach
              using a similarity factor, and comparison criteria are described in SUPAC-MR.

              2.     Category 2: Biowaivers Using an IVIVC: Non-Narrow Therapeutic Index
                     Drugs

                     a.      Two Formulations/Release Rates

                     A biowaiver will likely be granted for an ER drug product using an IVIVC
                     developed with two formulations/release rates for (1) Level 3
                     manufacturing site changes as defined in SUPAC-MR; (2) Level 3
                     nonrelease controlling excipient changes as defined in SUPAC-MR, with
                     the exception of complete removal or replacement of excipients (see
                     below).

                     b.      Three Formulations/Release Rates

                     A biowaiver will likely be granted for an ER drug product using an IVIVC
                     developed with three formulations/release rates (or developed with two
                     formulations/release rates with establishment of external predictability) for
                     (1) Level 3 process changes as defined in SUPAC-MR; (2) complete
                     removal of or replacement of nonrelease controlling excipients as defined in
                     SUPAC-MR; and (3) Level 3 changes in the release controlling excipients
                     as defined in SUPAC-MR.

                     c.      Biowaivers for Lower Strengths

                     If an IVIVC is developed with the highest strength, waivers for changes
                     made on the highest strength and any lower strengths may be granted if


                                               12




                                                                                        IPXL085555

                                                                                        ENDO-OPANA-000251933
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 17 of 28 PageID #:29288




                   these strengths are compositionally proportional or qualitatively the same,
                   the in vitro dissolution profiles of all the strengths are similar, and all
                   strengths have the same release mechanism.

                    d.     Approval of New Strengths

                   This biowaiver is applicable to strengths lower than the highest strength,
                   within the dosing range that has been established to be safe and effective, if
                   the new strengths are compositionally proportional or qualitatively the
                   same; have the same release mechanism; have similar in vitro dissolution
                   profiles; and are manufactured using the same type of equipment and the
                   same process at the same site as other strengths that have bioavailability
                   data available.

                    For generic products to qualify for this biowaiver, one of the following
                    situations should exist:

                    •      Bioequivalence has been established for all strengths of the
                           reference listed product.

                    •      Dose proportionality has been established for the reference listed
                           product, and all reference product strengths are compositionally
                           proportional or qualitatively the same, have the same release
                           mechanism, and the in vitro dissolution profiles of all strengths are
                           similar

                    •      Bioequivalence is established between the generic product and the
                           reference listed product at the highest and lowest strengths and, for
                           the reference listed product, all strengths are compositionally
                           proportional or qualitatively the same, have the same release
                           mechanism, and the in vitro dissolution profiles are similar.

                    Obtaining category 2d biowaivers: The difference in predicted means of
                    C. and AUC should be no more than 10%, based on dissolution profiles
                    of the highest strength and the lower strength product.

                    e.     Changes in Release Controlling Excipients

                   Changes in release controlling excipients in the formulation should be
                   within the range of release controlling excipients of the established
                   correlation.




                                             13




                                                                                          IPXL085556

                                                                                       ENDO-OPANA-000251934
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 18 of 28 PageID #:29289




                           Obtaining Category 2a, 2b, and 2c Biowaivers:

                    The difference in predicted means of Cilia, and AUC should be no more than
                    20% from that of the reference product and, where appropriate, the new
                    formulation should meet the application/compendial dissolution
                    specifications.

              3.   Category 3: Biowaivers Using an IVIVC: Narrow Therapeutic Index
                   Drugs

                   If external predictability of an IVIVC is established, the following waivers
                   will likely be granted if at least two formulations/release rates have been
                   studied for the development of the IVIVC.

                    a.     Situations in Which Biowaivers May Be Granted

                    A biowaiver will likely be granted for an ER drug product using an IVIVC
                    for (1) Level 3 process changes as defined in SUPAC-MR; (2) complete
                    removal of or replacement of non-release controlling excipients as defined
                    in SUPAC-MR; and (3) Level 3 changes in the release controlling
                    excipients as defined in SUPAC-MR.

                    b.     Biowaivers for Lower Strengths

                   If an IVIVC is developed with the highest strength, waivers for changes
                   made on the highest strength and any lower strengths may be granted, if
                   these strengths are compositionally proportional or qualitatively the same,
                   the in vitro dissolution profiles of all the strengths are similar, and all
                   strengths have the same release mechanism.

                    c.     Approval of New Strengths

                   This biowaiver is applicable to strengths lower than the highest strength,
                   within the dosing range that has been established to be safe and effective,
                   provided that the new strengths are compositionally proportional or
                   qualitatively the same, have the same release mechanism, have similar in
                   vitro dissolution profiles, and are manufactured using the same type of
                   equipment, and the same process at the same site as other strengths that
                   have bioavailability data available.

                    For generic products to qualify for this biowaiver, one of the following
                    situations should exist:



                                             14




                                                                                       IPXL085557

                                                                                      ENDO-OPANA-000251935
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 19 of 28 PageID #:29290




                    •      Bioequivalence has been established for all strengths of the
                           reference listed product.

                    •      Dose proportionality has been established for the reference listed
                           product, all reference product strengths are compositionally
                           proportional or qualitatively the same and have the same release
                           mechanism, and the in vitro dissolution profiles of all strengths are
                           similar.

                    •      Bioequivalence is established between the generic product and the
                           reference listed product at the highest and lowest strengths and, for
                           the reference listed product, all strengths are compositionally
                           proportional or qualitatively the same and have the same release
                           mechanism, and the in vitro dissolution profiles are similar.

                    Obtaining category 3c biowaivers: The difference in predicted means of
                    C„,,„ and AUC should be no more than 10%, based on dissolution profiles
                    of the highest strength and the lower strength product.

                    d.     Changes in Release Controlling Excipients

                    •      Changes in release controlling excipients in the formulation should
                           be within the range of release controlling excipients of the
                           established correlation.

                    e.     Obtaining Category 3a and 3b Biowaivers:

                    The difference in predicted means of Cilia, and AUC should be no more than
                    20% from that of the reference product and, where appropriate, the new
                    formulation meets the application/compendial dissolution specifications.

                   Category 4: Biowaivers When In Vitro Dissolution Is Independent of
                   Dissolution Test Conditions

                    Situations in which biowaivers are likely to be granted for both narrow and
                    non-narrow therapeutic index drugs:

                    a.     Category 2 and Category 3 biowaivers are likely to be granted with
                           an IVIVC established with one formulation/release rate.

                   Biowaivers may be granted if dissolution data are submitted in
                   application/compendial medium and in three other media (e.g., water, 0.1 N
                   HC1, USP buffer at pH 6.8) and the following conditions apply:


                                             15




                                                                                          IPXL085558

                                                                                       ENDO-OPANA-000251936
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 20 of 28 PageID #:29291




                        •       In vitro dissolution should be shown to be independent of
                                dissolution test conditions after change is made in drug product
                                manufacturing.

                        •       Comparison of dissolution profiles

                        Dissolution profiles can be compared using model independent or model
                        dependent methods. A model independent approach using a similarity
                        factor and comparison criteria is described in SUPAC-MR.

                        b.      Obtaining Category 4 Biowaivers

                        The difference in predicted means of C11, and AUC should be no more than
                        20% from that of the reference product and, where appropriate, the new
                        formulation should meet the application/compendial dissolution
                        specifications.

                5.      Category 5: Situations for which an IVIVC Is Not Recommended

                        a.      Approval of a new formulation of an approved ER drug product
                                when the new formulation has a different release mechanism.

                        b.      Approval of a dosage strength higher or lower than the doses that
                                have been shown to be safe and effective in clinical trials.

                        c.      Approval of another sponsor's ER product even with the same
                                release controlling mechanism.

                        d.      Approval of a formulation change involving a nonrelease
                                controlling excipient in the drug product that may significantly
                                affect drug absorption.

        B.      Setting Dissolution Specifications

        In vitro dissolution specifications should generally be based on the performance of the
        clinical/bioavailability lots. These specifications may sometimes be widened so that scale-
        up lots, as well as stability lots, meet the specifications associated with the
        clinical/bioavailability lots. This approach is based on the use of the in vitro dissolution test
        as a quality control test without any in vivo significance, even though in certain cases
        (e.g., ER formulations), the rate limiting step in the absorption of the drug is the
        dissolution of the drug from the formulation. An IVIVC adds in vivo relevance to in vitro
        dissolution specifications, beyond batch-to-batch quality control. In this approach, the in
        vitro dissolution test becomes a meaningful predictor of in vivo performance of the



                                                   16




                                                                                               IPXL085559

                                                                                              ENDO-OPANA-000251937
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 21 of 28 PageID #:29292


        formulation, and dissolution specifications may be used to minimize the possibility of
        releasing lots that would be different in in vivo performance.

               1.      Setting Dissolution Specifications Without an IVIVC

               •       The recommended range at any dissolution time point specification is I
                       10% deviation from the mean dissolution profile obtained from the
                       clinical/bioavailability lots.

               •       In certain cases, reasonable deviations from the ± 10 % range can be
                       accepted provided that the range at any time point does not exceed 25%.
                       Specifications greater than 25% may be acceptable based on evidence that
                       lots (side batches) with mean dissolution profiles that are allowed by the
                       upper and lower limit of the specifications are bioequivalent.

               •       Specifications should be established on clinical/bioavailability lots.
                       Widening specifications based on scale-up, stability, Of other lots for which
                       bioavailability data are unavailable is not recommended.

               •       A minimum of three time points is recommended to set the specifications.
                       These time points should cover the early, middle, and late stages of the
                       dissolution profile. The last time point should be the time point where at
                       least 80% of drug has dissolved. if the maximum amount dissolved is less
                       than 80%, the last time point should be the time when the plateau of the
                       dissolution profile has been reached.

               •       Specifications should be established based on average dissolution data for
                       each lot under study, equivalent to USP Stage 2 testing. Specifications
                       allow that all lots to pass at Stage 1 of testing may result in lots with less
                       than optimal in vivo performance passing these specifications at USP Stage
                       2 or Stage 3.

               •       USP acceptance criteria for dissolution testing are recommended unless
                       alternate acceptance criteria are specified in the ANDA/NDA.

               2.      Setting Dissolution Specifications Where an IVIVC Has Been Established

               Optimally, specifications should be established such that all lots that have
               dissolution profiles within the upper and lower limits of the specifications are
               bioequivalent. Less optimally but still possible, lots exhibiting dissolution profiles
               at the upper and lower dissolution limits should be bioequivalent to the
               clinical/bioavailability lots or to an appropriate reference standard.




                                                 17




                                                                                             IPXL085560

                                                                                            ENDO-OPANA-000251938
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 22 of 28 PageID #:29293


                    a.    Level A Correlation Established

                    •     Specifications should be established based on average data.

                    •     A minimum of three time points is recommended to establish the
                          specifications. These time points should cover the early, middle and
                          late stages of the dissolution profile. The last time point should be
                          the time point where at least 80% of drug has dissolved. If the
                          maximum amount dissolved is less than 80%, then the last time
                          point should be the time where the plateau of the dissolution profile
                          has been reached.

                    •     Calculate the plasma concentration time profile using convolution
                          techniques or other appropriate modeling techniques and determine
                          whether the lots with the fastest and slowest release rates that are
                          allowed by the dissolution specifications result in a maximal
                          difference of 20% in the predicted C. and AUC.

                    •     An established IVIVC may allow setting wider dissolution
                          specifications. This would be dependent on the predictions of the
                          IVIVC (i.e., 20% differences in the predicted C. and AUC).

                    •     USP acceptance criteria for dissolution testing are recommended
                          unless alternate acceptance criteria are specified in the
                          ANDA/NDA.

                    b.    Multiple Level C Correlation Established

                    •     If a multiple point Level C correlation has been established,
                          establish the specifications at each time point such that there is a
                          maximal difference of 20% in the predicted C. and AUC.

                    •     Additionally, the last time point should be the time point where at
                          least 80% of drug has dissolved.

                    c.    Level C Correlation Based on Single Time Point Established

                   This one time point may be used to establish the specification such that
                   there is not more than a 20% difference in the predicted AUC and Cmax . At
                   other time points, the maximum recommended range at any dissolution
                   time point specification should be 10% of label claim deviation from the
                   mean dissolution profile obtained from the clinical/bioavailability lots.
                   Reasonable deviations from 10% may be acceptable if the range at any
                   time point does not exceed 25%.



                                            18




                                                                                        IPXL085561

                                                                                       ENDO-OPANA-000251939
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 23 of 28 PageID #:29294




              3.      Setting Specifications Based on Release Rate

              If the release characteristics of the formulation can be described by a zero-order
              process for some period of time (e.g., 5%/hr from 4 to 12 hours), and the
              dissolution profile appears to fit a linear function for that period of time, a release
              rate specification may be established to describe the dissolution characteristics of
              that formulation. A release rate specification may be an addition to the
              specifications established on the cumulative amount dissolved at the selected time
              points. Alternatively, a release the rate specification may be the only specification
              except for the specification for time when at least 80% of drug has dissolved.




                                                 19




                                                                                             IPXL085562

                                                                                            ENDO-OPANA-000251940
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 24 of 28 PageID #:29295


                                        REFERENCES

  1.    Gillespie, W. R., Office of Clinical Pharmacology and Biopharmaceutics, FDA,
        "Convolution-Based Approaches for In Vivo-In Vitro Correlation Modeling."

  2.    FDA, September 1997, Guidance for Industry: SUPAC-MR: Modified Release Solid Oral
        Dosage Forms; Scale-Up and Post-Approval Changes: Chemistry, Manufacturing and
        Controls, In Vitro Dissolution Testing, and In Vivo Bioequivalence Documentation.

  3.    Moore, J. W., and H. H. Flanner, November 1994, "Mathematical Comparison of Curves
        with an Emphasis on Dissolution Profiles," presented at the AAPS National Meeting,
        Personal Communication from AAT Inc., Wilmington, NC 28405.

  4.    Skelly, J. P., et al., 1987, "Report of the Workshop on CR Dosage Forms: Issues and
        Controversies," Pharmaceutical Research, 4(1):75-78.

  5.    United Stales Pharmacopeial Convention, Inc., July 1988, "In Vitro-hi Vivo Correlation
        for Extended Release Oral Dosage Forms," Pharmacopeial Forum Stimuli Article, 4160-
        4161

  6.    Skelly, J. P., et al., September 1990, "Report of Workshop on In Vitro and In Vivo
        Testing and Correlation for Oral Controlled/Modified-Release Dosage Forms," Journal of
        Pharmaceutical Sciences, 79(9):849-854.

  7.    United States Pharmacopeial Convention, Inc., "In Vitro In Vivo Evaluation of Dosage
        Forms", USP XXIII<1088>, 1927-1929.

  8.    Skelly, J. P., et al., 1993, Workshop II Report "Scale-up of Oral Extended Release
        Dosage Forms," Pharmaceutical Research, 10(12):1800-1805.




                                               20




                                                                                        IPXL085563

                                                                                        ENDO-OPANA-000251941
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 25 of 28 PageID #:29296


                                      DEFINITION OF TERMS


  Batch: A specific quantity of a drug or other material produced according to a single
  manufacturing order during the same cycle of manufacture and intended to have uniform character
  and quality, within specified limits (21 CFR 210.3(b)(2)).

  Batch formula (composition): A complete list of the ingredients and their amounts to be used
  for the manufacture of a representative batch of the drug product. All ingredients should be
  included in the batch formula whether or not they remain in the finished product (Guideline for
  Submitting Documentation for the Manufacture of and Controlsfor Drug Products, FDA,
  February 198 7) .

  Bioavailability: The rate and extent to which the active drug ingredient or therapeutic moiety is
  absorbed from a drug product and becomes available at the site of drug action (21 CFR 320.1(a)).

  Biobatch: A lot of drug product formulated for purposes of pharmacokinetic evaluation in a
  bioavailability/bioequivalency study. This lot should be 10% or greater than the proposed
  commercial production batch or at least 100,000 units, whichever is greater.

  Bioequivalent drug products: Pharmaceutical equivalents or pharmaceutical alternatives whose
  rate and extent of absorption do not show a significant difference when administered at the same
  molar dose of the therapeutic moiety under similar experimental conditions, either single dose or
  multiple dose. Some pharmaceutical equivalents or pharmaceutical alternatives may be equivalent
  in the extent of their absorption but not in their rate of absorption and yet may be considered
  bioequivalent because such differences in the rate of absorption are intentional and are reflected in
  the labeling, are not essential to the attainment of effective body drug concentrations on chronic
  use, or are considered medically insignificant for the particular drug product studied (21 CFR
  320.1(e)).

  Convolution: Prediction of plasma drug concentrations using a mathematical model based on the
  convolution integral. For example, the following convolution integral equation may be used to
  predict the plasma concentration (c(t)) resulting from the absorption rate time course (rabs):

                                 c(t) = J o' co(1-u) rabs(u) du

  The function c8 represents the concentration time course that would result from the instantaneous
  absorption of a unit amount of drug and can be estimated from either i.v. bolus data, oral solution,
  suspension or rapidly releasing (in vivo) immediate release dosage forms.

  Correlation: As used in this guidance, a relationship between in vitro dissolution rate and in vivo
  input (absorption) rate.

  Deconvolution: Estimation of the time course of drug input (usually in vivo absorption or
  dissolution) using a mathematical model based on the convolution integral. For example, the


                                                     21




                                                                                              IPXL085564

                                                                                             ENDO-OPANA-000251942
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 26 of 28 PageID #:29297


  absorption rate time course (rab,) that resulted in the plasma concentrations (c(t)) may be
  estimated by solving the following convolution integral equation for cabs:

                                 c(t) =   co(t-u) rabs(u) du

  The function co represents the concentration time course that would result from the instantaneous
  absorption of a unit amount of drug and is typically estimated from either i.v. bolus data, oral
  solution, suspension or rapidly releasing (in vivo) immediate release dosage forms.

  Development: Establishing an in vitro/in vivo correlation.

  Drug product: A finished dosage form, e.g., tablet, capsule, or solution, that contains a drug
  substance, generally, but not necessarily, in association with one or more other ingredients (21
  CFR 314. 3(b)) .

  Extended release dosage form: A dosage form that allows a reduction in dosing frequency as
  compared to that presented by a conventional dosage form, e.g., a solution or an immediate
  release dosage form.

  Evaluation: In the context of in vitro/in vivo correlation, a broad term encompassing
  experimental and statistical techniques used during development and evaluation of a correlation
  which aid in determining the predictability of the correlation.

  Formulation: A listing of the ingredients and composition of the dosage form.

  In vitro/in vivo correlation: A predictive mathematical model describing the relationship
  between an in vitro property of an extended release dosage form (usually the rate or extent of
  drug dissolution or release) and a relevant in vivo response, e.g., plasma drug concentration or
  amount of drug absorbed.

  In vivo dissolution: The process of dissolution of drug in the gastro-intestinal tract.

  In vitro release: Drug dissolution (release) from a dosage form as measured in an in vitro
  dissolution apparatus.

  In vivo release: In vivo dissolution of drug from a dosage form as determined by deconvolution
  of data obtained from pharmacokinetic studies in humans (patients or healthy volunteers).

  Level A correlation: A predictive mathematical model for the relationship between the entire in
  vitro dissolution/release time course and the entire in vivo response time course, e.g., the time
  course of plasma drug concentration or amount of drug absorbed.

  Level B correlation: A predictive mathematical model for the relationship between summary
  parameters that characterize the in vitro and in vivo time courses, e.g., models that relate the
  mean in vitro dissolution time to the mean in vivo dissolution time, the mean in vitro dissolution


                                                   22




                                                                                                IPXL085565

                                                                                                ENDO-OPANA-000251943
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 27 of 28 PageID #:29298


  time to the mean residence time in vivo, or the in vitro dissolution rate constant to the absorption
  rate constant.

  Level C correlation: A predictive mathematical model of the relationship between the amount
  dissolved in vitro at a particular time (or the time required for in vitro dissolution of a fixed
  percent of the dose, e.g., T50%) and a summary parameter that characterizes the in vivo time
  course (e.g., C,,, or AUC).

  Lot: A batch, or a specific identified portion of a batch, having uniform character and quality
  within specified limits or, in the case of a drug product produced by continuous process, a specific
  identified amount produced in a unit of time or quantity in a manner that assures its having
  uniform character and quality within specified limits (21 CFR 210.3(b)(10)).

  Mean absorption time: The mean time required for drug to reach systemic circulation from the
  time of drug administration. This term commonly refers to the mean time involved in the in vivo
  release and absorption processes as they occur in the input compartment and is estimated as MAT
  = MRTorai -

  Mean in vitro dissolution time: The mean time for the drug to dissolve under in vitro dissolution
  conditions. This is calculated using the following equation:


                                               5'(4 -M(t))dt
                                      MDT,it„ - °
                                                   moo


  Mean in vivo dissolution time: For a solid dosage form: MDTsaid = MRTsolid - MRTsolution• This
  reflects the mean time for drug to dissolve in vivo.

  Mean residence time: The mean time that the drug resides in the body. MRT may also be the
  mean transit time. MRT = AUMC/AUC.

  Narrow therapeutic index drugs: Drugs having, for example, less than a two-fold difference in
  the minimum toxic concentrations and the minimum effective concentrations (21 Cl-']? 320.33 (c)).

  Nonrelease controlling excipient (noncritical compositional variable): An inactive ingredient
  in the final dosage form that does not significantly affect the release of the active drug substance
  from the dosage form.

  Predictability: Verification of the model's ability to describe in vivo bioavailability results from a
  test set of in vitro data (external predictability) as well as from the data that was used to develop
  the correlation (internal predictability).




                                                    23




                                                                                               IPXL085566

                                                                                               ENDO-OPANA-000251944
Case: 1:14-cv-10150 Document #: 562-27 Filed: 04/29/20 Page 28 of 28 PageID #:29299


  Percent prediction error:

                 % PE = [(Observed value - Predicted value) / Observed value] x 100

  Release controlling excipient (critical compositional variable): An inactive ingredient in the
  final dosage form that functions primarily to extend the release of the active drug substance from
  the dosage form.

  Release mechanism: The process by which the drug substance is released from the dosage form.

  Release rate: Amount of drug released per unit of time as defined by in vitro or in vivo testing.

  Statistical moments: Parameters that describe the characteristics of the time courses of plasma
  concentration (area, mean residence time, and variance of mean residence time) and of urinary
  excretion rate.




                                                  24




                                                                                            IPXL085567

                                                                                            ENDO-OPANA-000251945
